Citation Nr: 1041201	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, to include panic disorder with 
agoraphobia.

2.  Entitlement to service connection for alcoholism secondary to 
an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to September 
1968.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from September 2004 and February 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the benefit sought on 
appeal.

In a December 2005 statement, the Veteran indicated that he 
wanted withdraw the issue of service connection for alcoholism, 
but wanted to continue his appeal for service connection for 
alcoholism as secondary to posttraumatic stress disorder (PTSD).  
Therefore, the Board recharacterized the issue on appeal as 
entitlement to service connection to alcoholism secondary to an 
acquired psychiatric disorder. 

The Board denied service connection for PTSD and remanded the 
remaining issues to the RO for further development in August 
2009.  Development has been completed and the case is once again 
before the Board for review.


FINDINGS OF FACT

1. The Veteran is not shown by competent medical evidence to have 
an acquired psychiatric disorder etiologically related to 
service.

2. The Veteran is not currently service-connected for an acquired 
psychiatric disorder; alcohol dependence is not shown to be 
secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

2.  Alcohol dependence is not proximately due to or the result of 
a service-connected disease or injury. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In November 2004, January 2006, March 2006 and June 2006 letters, 
VA informed the Veteran of the evidence necessary to substantiate 
his claims, evidence VA would reasonably seek to obtain, and 
information and evidence for which the Veteran was responsible.  

A March 2006 letter provided the Veteran with notice of the type 
of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this notice, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the Board concludes below that the preponderance of 
the evidence is against the Veteran's claims for service 
connection, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There is 
no indication that any notice deficiency reasonably affects the 
outcome of this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran's service treatment records, service personnel 
records, VA and private treatment records, a VA examination, lay 
statements in support of the Veteran's claim, and a RO hearing 
transcript have been associated with the claims file.  The Board 
notes specifically that the Veteran was afforded a VA examination 
in August 2004.  38 C.F.R. § 3.159(c)(4) (2010).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  During the August 2004 
VA examination, the Veteran was diagnosed with panic disorder 
with agoraphobia; however, the claims file was not reviewed, and 
no opinion was rendered with respect to the etiology of the 
Veteran's panic disorder.  Therefore, the Board remanded the case 
in August 2009 for an additional VA examination to determine if 
the Veteran had a currently diagnosed acquired psychiatric 
disorder, other than PTSD, etiologically related to service, and 
if so, to determine if diagnosed alcohol dependence was secondary 
to such a disorder.  Pursuant to the August 2009 remand order, 
the Veteran was scheduled for a VA psychiatric examination in 
October 2009.  The Veteran failed to appear for this examination 
without cause, and therefore, the examination was cancelled.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. §§  3.159(c)(4),  
3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) 
(holding that the duty to assist is not always a one-way street, 
or a blind alley, and that the veteran must be prepared to 
cooperate with the VA's efforts to provide an adequate medical 
examination and submit all the medical evidence supporting his 
claim.)
VA has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to respond to 
VA notices.  The Veteran and his representative have not made the 
Board aware of any additional evidence that needs to be obtained 
prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

An injury or disease incurred during active service shall not be 
deemed to have been incurred in line of duty if such injury or 
disease was a result of drug or alcohol abuse by the claimant.  
38 C.F.R. § 3.301(d) (2010).  Drug abuse means to the use of 
illegal drugs (including prescription drugs illegally or 
illicitly obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  Id; See also 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m) (2010).  VA's General Counsel 
has confirmed that direct service connection for disability 
resulting from a claimant's own drug or alcohol abuse is 
precluded for all VA benefit claims filed after October 31, 1990.   
See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  However, service 
connection for compensation purposes is permitted for an alcohol 
or drug abuse disability acquired as secondary to a service-
connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  Compensation may be awarded only "where there is 
clear medical evidence establishing that alcohol or drug abuse is 
caused by a veteran's primary service-connected disability, and 
where the alcohol or drug abuse disability is not due to willful 
wrongdoing."  Allen, 237 F. 3d at 1381.

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury. 38 C.F.R. § 3.310(a) (2010).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation. Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare- ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen, the new provisions 
amount to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the claimant because it does 
not require the establishment of a baseline before an award of 
service connection may be made.

Service treatment records contain no complaints, diagnoses, or 
treatment that can be related to a psychiatric disorder in 
service. 

The Veteran claims that he has a current acquired psychiatric 
disability related to his service in Vietnam.  The Veteran had 
described various in-service stressors related to his previous 
claim for PTSD.  He reported in an October 2004 statement that he 
was a truck driver in a supply unit near Pleiku, Vietnam.  He 
stated that he transported supplies and dead bodies.  The Veteran 
reported that he experienced mortar attacks and that his truck 
was fired upon.  During a December 2005 RO hearing , the Veteran 
described an incident which occurred between June and August 
1967, where he was under sniper fire for several hours while 
alone on garbage detail.  The Veteran also reported that a friend 
was shot and killed by a sniper while raising supplies on a 
forklift.   

VA and private treatment records show that the Veteran has been 
diagnosed with anxiety, depression, panic disorder with 
agoraphobia, alcohol dependence, substance dependence, borderline 
personality disorder, and passive dependent personality disorder.  
A June 1984 psychiatric evaluation at the Madison State Hospital 
reflects diagnoses of generalized anxiety disorder, alcohol 
dependence, barbiturate abuse, and borderline personality 
disorder.  The Veteran was admitted at the CPC Valle Vista 
Hospital in 1990 with diagnoses of major depression, panic 
attacks with agoraphobia, and passive dependent personality 
disorder.  The Veteran was hospitalized in December 1996 with a 
diagnosis of alcohol abuse and dependence, benzodiazepine abuse 
and dependence, to rule out underlying panic disorder and 
consider agoraphobia as well.  Private treatment records from Dr. 
E.K. show that he Veteran was treated for anxiety and panic 
attacks from 2000 to 2004.  

An August 2004 VA examination shows that the Veteran has a 
current diagnosis of panic disorder with agoraphobia.  The 
Veteran's service records were not available during this 
examination and therefore were not reviewed.  The Veteran's VA 
medical records were reviewed.  During examination, the Veteran 
reported that he began experiencing panic attacks approximately 
10 years after his Vietnam service, in the late 1970s.  He stated 
that he was driving and "out of the blue" had a severe panic 
attack.  Since that initial attack, the Veteran reported that his 
panic attacks had increased in frequency and severity to the 
point that he was basically agoraphobic.  The Veteran described 
his symptoms and treatment history.  The Veteran stated that 
although panic attacks began in the late 1970s, he was nervous 
during his military service, but he did not recall ever seeking 
any medical or psychiatric treatment in service.  A mental status 
examination was completed.  The Veteran was diagnosed with panic 
disorder with agoraphobia.  The VA examiner did not provide an 
opinion with respect to etiology.

The Veteran has submitted several lay statements from friends and 
family members who describe his panic and anxiety symptoms, and 
indicate a long history of such.  In this regard, the Board notes 
that a lay person is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and 'may provide 
sufficient support for a claim of service connection.'  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  The Veteran and 
the individuals who submitted statements on his behalf describing 
the Veteran's behavior and emotional state after service are 
competent to report what they have experienced and/or observed.  
As noted above, the Veteran reported that his symptoms began 
after service.  In this respect the lay statements are considered 
credible.  However, with respect to providing a nexus between 
that observed/experienced behavior or symptomatology and a 
current acquired psychiatric disorder, lay persons are not 
competent to provide evidence as to this more complex medical 
question.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, no 
probative weight is accorded the Veteran's or other lay 
statements attempting to establish such a nexus.

In this regard, there is no medical evidence of record which 
links the Veteran's currently diagnosed anxiety or panic disorder 
with agoraphobia to service.  The earliest psychiatric diagnosis 
of record was in 1984, 16 years after the Veteran's separation 
from service.  The Veteran reported that his panic attacks did 
not begin until approximately 10 years after his separation from 
service.  The Veteran was not treated for an acquired psychiatric 
disorder in service, and there has been no showing of chronicity 
since service.  Finally, no nexus has been established between 
the Veteran's currently diagnosed anxiety or panic disorder with 
agoraphobia and his military service.  The Board finds, 
therefore, that service connection is not warranted for an 
acquired psychiatric disorder.  

The Board notes that the Veteran's private treatment records 
reflect past diagnoses which include borderline personality 
disorder and passive dependant personality disorder.  Personality 
disorders are considered congenital or developmental defects, and 
they are not considered diseases or injuries for VA compensation 
purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2010); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  A precedent opinion of the 
VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue 
of General Counsel opinion 01-85 (March 5, 1985)) held, in 
essence, that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by its 
very nature, be found to have pre-existed a claimant's military 
service, but could be granted service connection if 
manifestations of the disease in service constitute aggravation 
of the condition. Moreover, congenital or developmental defects, 
as opposed to diseases, cannot be service-connected because they 
are not diseases or injuries under the law; however, if 
superimposed injury or disease occurred, the resultant disability 
might be service- connected.  Id.

The Veteran has also claimed service connection for alcoholism as 
secondary to a service-connected acquired psychiatric disability.  
The Veteran is precluded from establishing service connection for 
his diagnosed alcohol dependence on a direct basis.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m) (2010); 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.  The Veteran is not currently 
service-connected for an acquired psychiatric disorder.  The 
record shows that the Veteran has no current service-connected 
disabilities.  Therefore, the Board finds that service connection 
for alcoholism cannot be established on a secondary basis.  See 
38 C.F.R. § 3.310(a) (2010).  

C.  Conclusion

Although the Veteran has currently diagnosed anxiety and panic 
disorder with agoraphobia, the record provides no competent 
evidence that the disability was incurred or aggravated in 
service and no nexus has been established between the Veteran's 
current disability and his military service.  Therefore, the 
Board concludes the preponderance of the evidence is against 
finding that the Veteran has an acquired psychiatric disorder 
etiologically related to active service.  The Veteran is not 
currently service-connected for an acquired psychiatric disorder.  
Therefore, service connection for alcoholism may not be 
established as secondary to an acquired psychiatric disorder.  
The appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise grant 
the Veteran's claim.


ORDER

Service connection for an acquired psychiatric disorder other 
then PTSD is denied.

Service connection for alcoholism, claimed as secondary to an 
acquired psychiatric disorder, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


